 
 
I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 719 
 
AN ACT 
To require the Transportation Security Administration to conform to existing Federal law and regulations regarding criminal investigator positions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the TSA Office of Inspection Accountability Act of 2015. 
2.FindingsCongress makes the following findings: 
(1)Consistent with Federal law and regulations, for law enforcement officers to qualify for premium pay as criminal investigators, the officers must, in general, spend on average at least 50 percent of their time investigating, apprehending, or detaining individuals suspected or convicted of offenses against the criminal laws of the United States. 
(2)According to the Inspector General of the Department of Homeland Security (DHS IG), the Transportation Security Administration (TSA) does not ensure that its cadre of criminal investigators in the Office of Inspection are meeting this requirement, even though they are considered law enforcement officers under TSA policy and receive premium pay. 
(3)Instead, TSA criminal investigators in the Office of Inspection primarily monitor the results of criminal investigations conducted by other agencies, investigate administrative cases of TSA employee misconduct, and carry out inspections, covert tests, and internal reviews, which the DHS IG asserts could be performed by employees other than criminal investigators at a lower cost. 
(4)The premium pay and other benefits afforded to TSA criminal investigators in the Office of Inspection who are incorrectly classified as such will cost the taxpayer as much as $17 million over 5 years if TSA fails to make any changes to the number of criminal investigators in the Office of Inspection, according to the DHS IG. 
(5)This may be a conservative estimate, as it accounts for the cost of Law Enforcement Availability Pay, but not the costs of law enforcement training, statutory early retirement benefits, police vehicles, and weapons. 
3.DefinitionsIn this Act: 
(1)AdministrationThe term Administration means the Transportation Security Administration. 
(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Homeland Security (Transportation Security) of the Department of Homeland Security. 
(3)Inspector generalThe term Inspector General means the Inspector General of the Department of Homeland Security. 
4.Inspector general audit 
(a)AuditNot later than 60 days after the date of the enactment of this Act, the Inspector General shall analyze the data and methods that the Assistant Secretary uses to identify Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, and provide the relevant findings to the Assistant Secretary, including a finding on whether the data and methods are adequate and valid. 
(b)Prohibition on hiringIf the Inspector General finds that such data and methods are inadequate or invalid, the Administration shall not hire any new employee to work in the Office of Inspection of the Administration until— 
(1)the Assistant Secretary makes a certification described in section 5 to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)the Inspector General submits to such Committees a finding, not later than 30 days after the Assistant Secretary makes such certification, that the Assistant Secretary utilized adequate and valid data and methods to make such certification. 
5.TSA Office of Inspection Workforce Certification 
(a)Certification to CongressThe Assistant Secretary shall, by not later than 90 days after the date the Inspector General provides its findings to the Assistant Secretary under section 4(a), document and certify in writing to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate that only those Office of Inspection employees of the Administration who meet the requirements of sections 8331(20), 8401(17), and 5545a of title 5, United States Code, are classified as criminal investigators and are receiving premium pay and other benefits associated with such classification. 
(b)Employee reclassificationThe Assistant Secretary shall reclassify criminal investigator positions in the Office of Inspection as noncriminal investigator positions or non-law enforcement positions if the individuals in those positions do not, or are not expected to, spend an average of at least 50 percent of their time performing criminal investigative duties. 
(c)Projected cost savings 
(1)In generalThe Assistant Secretary shall estimate the total long-term cost savings to the Federal Government resulting from the implementation of subsection (b), and provide such estimate to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate by not later than 180 days after the date of enactment of this Act. 
(2)ContentsSuch estimate shall identify savings associated with the positions reclassified under subsection (b) and include, among other factors the Assistant Secretary considers appropriate, savings from— 
(A)law enforcement training; 
(B)early retirement benefits; 
(C)law enforcement availability and other premium pay; and 
(D)weapons, vehicles, and communications devices. 
6.Investigation of Federal Air Marshal Service misconductNot later than 90 days after the date of the enactment of this Act, or as soon as practicable, the Assistant Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on the Judiciary of the Senate— 
(1)materials in the possession or control of the Department of Homeland Security associated with the Office of Inspection’s review of instances in which Federal Air Marshal Service officials obtained discounted or free firearms for personal use; 
(2)information on specific actions that will be taken to prevent Federal Air Marshal Service officials from using their official positions, or exploiting, in any way, the Service’s relationships with private vendors to obtain discounted or free firearms for personal use; and 
(3)information on specific actions that will be taken to prevent the Federal Air Marshal Service from misusing Government resources. 
7.StudyNot later than 180 days after the date that the Assistant Secretary submits the certification to Congress under section 5(a), the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate a study— 
(1)reviewing the employee requirements, responsibilities, and benefits of criminal investigators in the TSA Office of Inspection with criminal investigators employed at agencies adhering to the Office of Personnel Management employee classification system; and 
(2)identifying any inconsistencies and costs implications for differences between the varying employee requirements, responsibilities, and benefits. 
8.Independent audit of Federal Air Marshal Service personnel issuesNot later than 180 days after the date of the enactment of this Act, the Inspector General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate a study that— 
(1)reviews the Federal Air Marshal Service’s existing personnel policies and procedures for identifying misuse of Government resources; and 
(2)reviews the administration of the Federal Air Marshal Service’s existing code of conduct or integrity policies with respect to instances of misconduct. 
 
 
 The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2016, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2015 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2015, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2015 (division A of Public Law 113–235), except section 743 and title VIII. 
(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2015 (division B of Public Law 113–235). 
(3)The Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235), except title X. 
(4)The Energy and Water Development and Related Agencies Appropriations Act, 2015 (division D of Public Law 113–235). 
(5)The Financial Services and General Government Appropriations Act, 2015 (division E of Public Law 113–235). 
(6)The Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4). 
(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2015 (division F of Public Law 113–235). 
(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2015 (division G of Public Law 113–235), except title VI. 
(9)The Legislative Branch Appropriations Act, 2015 (division H of Public Law 113–235). 
(10)The Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2015 (division I of Public Law 113–235). 
(11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), except title IX. 
(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2015 (division K of Public Law 113–235). 
(13)Section 11 of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235). 
(b)The rate for operations provided by subsection (a) is hereby reduced by 0.2108 percent. 
102. 
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for: (1) the new production of items not funded for production in fiscal year 2015 or prior years; (2) the increase in production rates above those sustained with fiscal year 2015 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2015. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2015. 
105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act. 
106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2016, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this Act; (2) the enactment into law of the applicable appropriations Act for fiscal year 2016 without any provision for such project or activity; or (3) December 11, 2015. 
107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2016 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives. 
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities. 
111. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2015, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2015, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2015 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2015, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)). 
114. 
(a)Each amount incorporated by reference in this Act that was previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of such Act or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act, respectively. 
(b)The reduction in section 101(b) of this Act shall not apply to— 
(1)amounts designated under subsection (a) of this section; or 
(2)amounts made available by section 101(a) by reference to the second paragraph under the heading Social Security Administration—Limitation on Administrative Expenses in division G of Public Law 113–235; or 
(3)amounts made available by section 101(a) by reference to the paragraph under the heading Centers for Medicare and Medicaid Services—Health Care Fraud and Abuse Control Account in division G of Public Law 113–235. 
(c)Section 6 of Public Law 113–235 shall apply to amounts designated in subsection (a) for Overseas Contingency Operations/Global War on Terrorism. 
115.During the period covered by this Act, discretionary amounts appropriated for fiscal year 2016 that were provided in advance by appropriations Acts shall be available in the amounts provided in such Acts, reduced by the percentage in section 101(b). 
116.Notwithstanding section 101, amounts are provided for Department of Agriculture—Domestic Food Programs—Food and Nutrition Service—Commodity Assistance Program at a rate for operations of $288,317,000, of which $221,298,000 shall be for the Commodity Supplemental Food Program. 
117.Amounts made available by section 101 for Department of Agriculture—Rural Housing Service—Rental Assistance Program may be apportioned up to the rate for operations necessary to pay ongoing debt service for the multi-family direct loan programs under sections 514 and 515 of the Housing Act of 1949 (42 U.S.C. 1484 and 1485): 
Provided, That the Secretary may waive the prohibition in the second proviso under such heading in division A of Public Law 113–235 with respect to rental assistance contracts entered into or renewed during fiscal year 2015. 
118.Amounts made available by section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System. 
119. 
(a)The first proviso under the heading United States Marshals Service—Federal Prisoner Detention in title II of division B of Public Law 113–235 shall not apply during the period covered by this Act. 
(b)The limitation in section 217(c) of division B of Public Law 113–235 on the amount of excess unobligated balances available under section 524(c)(8)(E) of title 28, United States Code, shall not apply under this Act to the use of such funds for United States Marshals Service—Federal Prisoner Detention. 
120. 
(a)The authority regarding closeout of Space Shuttle contracts and associated programs provided by language under the heading National Aeronautics and Space Administration—Administrative Provisions in the Omnibus Appropriations Act, 2009 (Public Law 111–8) shall continue in effect through fiscal year 2021. 
(b)This section shall be applied as if it were in effect on September 30, 2015. 
121. 
(a)Notwithstanding section 1552 of title 31, United States Code, funds made available, including funds that have expired but have not been cancelled, and identified by Treasury Appropriation Fund Symbol 13–09/10–0554 shall remain available for expenditure through fiscal year 2020 for the purpose of liquidating valid obligations of active grants. 
(b)For the purpose of subsection (a), grants for which the period of performance has expired but are not finally closed out shall be considered active grants. 
(c)This section shall be applied as if it were in effect on September 30, 2015. 
122.The following provisions shall be applied by substituting 2016 for 2015 through the earlier of the date specified in section 106(3) of this Act or the date of the enactment of an Act authorizing appropriations for fiscal year 2016 for military activities of the Department of Defense: 
(1)Section 1215(f)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 113 note), as most recently amended by section 1237 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291). 
(2)Section 127b(c)(3)(C) of title 10, United States Code. 
123. 
(a)Funds made available by section 101 for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded in this appropriation. 
(b)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 3 days after each use of the authority provided in subsection (a). 
124.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds under the heading District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2015 (title IV of division E of Public Law 113–235) at the rate set forth under District of Columbia Funds—Summary of Expenses as included in the Fiscal Year 2016 Budget Request Act of 2015 (D.C. Act 21–99), as modified as of the date of the enactment of this Act. 
125.Notwithstanding section 101, no funds are provided by this Act for Recovery Accountability and Transparency Board—Salaries and Expenses. 
126.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)). 
127.Sections 1101(a) and 1104(a)(2)(A) of the Internet Tax Freedom Act (title XI of division C of Public Law 105–277; 47 U.S.C. 151 note) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2015. 
128.Section 101 shall be applied by assuming that section 7 of Public Law 113–235 was enacted as part of title VII of division E of Public Law 113–235. 
129.The authority provided by section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) shall continue in effect through the date specified in section 106(3) of this Act. 
130.Section 401(b) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
131.Section 610(b) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993 (8 U.S.C. 1153 note) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
132.Subclauses 101(a)(27)(C)(ii)(II) and (III) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)(II) and (III)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
133.Section 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
134.Section 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking all that follows after shall terminate and inserting September 30, 2017.. 
135.In addition to the amount otherwise provided by section 101 for Department of Agriculture—Forest Service—Wildland Fire Management, there is appropriated $700,000,000 for an additional amount for fiscal year 2016, to remain available until expended, for urgent wildland fire suppression activities: 
Provided, That such funds shall only become available if funds previously provided for wildland fire suppression will be exhausted imminently and the Secretary of Agriculture notifies the Committees on Appropriations of the House of Representatives and the Senate in writing of the need for these additional funds: 
Provided further, That such funds are also available for transfer to other appropriations accounts to repay amounts previously transferred for wildfire suppression: 
Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 
136.The authorities provided by sections 117 and 123 of division G of Public Law 113–76 shall continue in effect through the date specified in section 106(3) of this Act. 
137. 
(a)The authority provided by subsection (m)(3) of section 8162 of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) shall continue in effect through the date specified in section 106(3) of this Act. 
(b)For the period covered by this Act, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. 
138.Section 3096(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 is amended by inserting for fiscal year 2015 after $37,000,000. 
139.Funds made available in prior appropriations Acts for construction and renovation of facilities for the Centers for Disease Control and Prevention may also be used for construction on leased land. 
140.Subsection (b) of section 163 of Public Law 111–242, as amended, is further amended by striking 2015–2016 and inserting 2016–2017. 
141.Section 101 shall be applied by assuming that section 139 of Public Law 113–164 was enacted as part of division G of Public Law 113–235, and section 139 of Public Law 113–164 shall be applied by adding at the end the following: and of the unobligated balance of amounts deposited or available in the Child Enrollment Contingency Fund from appropriations to the Fund under section 2104(n)(2)(A)(i) of the Social Security Act and the income derived from investment of those funds pursuant to 2104(n)(2)(C) of that Act, $1,664,000,000 is rescinded. 
142.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
143.Notwithstanding any other provision of this Act, there is appropriated for payment to Tori B. Nunnelee, widow of Alan Nunnelee, late a Representative from the State of Mississippi, $174,000. 
144.Of the discretionary unobligated balances of the Department of Veterans Affairs from fiscal year 2015 or prior fiscal years, or discretionary amounts appropriated in advance for fiscal year 2016, the Secretary of Veterans Affairs may transfer up to $625,000,000 to Department of Veterans Affairs—Departmental Administration—Construction, Major Projects, to be merged with the amounts available in such account: 
Provided, That no amounts may be transferred from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget, the Balanced Budget and Emergency Deficit Control Act of 1985, or the Statutory Pay-As-You-Go Act of 2010: 
Provided further, That no amounts may be transferred until the Secretary submits to the Committees on Appropriations of the House of Representatives and the Senate a request for, and receives from the Committees written approval of, such transfers: 
Provided further, That the Secretary shall specify in such request the donor account and amount of each proposed transfer, the fiscal year of each appropriation to be transferred, the amount of unobligated balances remaining in the account after the transfer, and the project or program impact of the transfer. 
145.Notwithstanding section 101, amounts are provided for Department of Veterans Affairs—Departmental Administration—General Operating Expenses, Veterans Benefits Administration at a rate for operations of $2,697,734,000. 
146.Notwithstanding section 101, section 226(a) of division I of Public Law 113–235 shall be applied to amounts made available by this Act by substituting division I of Public Law 113–235 for division J of Public Law 113–76 and by substituting 2015 for 2014. 
147.Section 209 of the International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2015. 
148.Amounts made available by section 101 for Broadcasting Board of Governors—International Broadcasting Operations, Bilateral Economic Assistance—Funds Appropriated to the President—Economic Support Fund, International Security Assistance—Department of State—International Narcotics Control and Law Enforcement, International Security Assistance—Department of State—Nonproliferation, Anti-terrorism, Demining and Related Programs, and International Security Assistance—Funds Appropriated to the President—Foreign Military Financing Program shall be obligated at a rate for operations as necessary to sustain assistance for Ukraine to counter external, regional aggression and influence, including for the costs of authorized loan guarantees. 
149.Section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2015. 
150. 
(a)Funds made available by section 101 for Department of Housing and Urban Development—Management and Administration—Administrative Support Offices may be apportioned up to the rate for operations necessary to maintain the planned schedule for the New Core Shared Services Project. 
(b)Not later than 3 days before the first use of the apportionment authority in subsection (a), each 30 days thereafter, and 3 days after the authority expires under this Act, the Secretary of Housing and Urban Development shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report specifying each use of the authority through the date of the report. 
This Act may be cited as the Continuing Appropriations Act, 2016 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
